Citation Nr: 1817328	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  15-14 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Michael J. Sepanik, Attorney-at-Law


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel






INTRODUCTION

The Veteran had active service from March 1964 to September 1964.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from April 2004 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2017, the Board awarded service connection for service connection for headaches as secondary to the service-connected photophobia and awarded a 50 percent rating for photophobia with residual headaches, and remanded the TDIU for referral to the Director of VA's Compensation and Pension (C&P) Service or to the Under Secretary for Benefits for consideration and adjudication of the question of whether the Veteran is entitled to a TDIU on an extraschedular basis.  

In January 2018, a VA memorandum by Decision Review Officer (DRO) did not make a recommendation of whether to grant or deny the claim, but rather listed the relevant evidence and requested the Director's opinion.  In a February 2018 decision, the Director denied the Veteran's claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDING OF FACT

The Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected photophobia with residual headache disability.

CONCLUSION OF LAW

The criteria for entitlement to a TDIU on an extraschedular basis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his service-connected photophobia with residual headaches prevented him from working at his job as a salesman, which led him to retire in May 2000. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a). 

If the schedular rating is less than total, a total rating can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he/she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  If not, all veterans who shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  If 4.16(a) is not met, the case will be referred to the Director of the Compensation Service, for extraschedular consideration of all veterans who are unemployable by reason of service-connected disabilities.  Id.  

In this case, the Veteran's combined disability rating for his service-connected disabilities is currently 50 percent, effective from September 10, 2003, forward.  Accordingly, the Veteran does not meet the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  Therefore, the only basis for the assignment of a TDIU in this case is on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  

Thus, the central inquiry is whether the Veteran's service-connected disabilities render him unemployable.  In this regard, the question is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Turning to the evidence, the Veteran underwent a VA examination in January 1999, which indicates that the Veteran's occupation was a salesman raising money for Ventura Capitol Company.  The Veteran reported that his photophobia and eye discomfort interfered with his ability to work.  Specifically, he reported difficulty driving to his various locations during nighttime and or on sunny days.  He further noted that he had difficulty during meetings with clients, because at times he has to wear sunglasses and at times his eyes are so sensitive that he has to close them during conversations.  Lastly, he noted that he had difficulty working indoors, especially with florescent lights, and stated that he is driving with sunglasses at night and wears them indoors regularly.  The medical professional diagnosed extreme photophobia by history, examination, and observation. 

In a letter dated in November 2002 authored by Dr. S. F., a chief optometrist at the Sepulveda VA Ambulatory Care Center noted that the Veteran had severe photophobia and has always been consistent with his views and his symptomatology.  The optometrist further noted that the Veteran's reaction to the lights during the examination was the most severe this optometrist had seen for almost ten years of examining patients. 

In June 2003, the Social Security Administration (SSA) found the Veteran disabled by reasons of his visual impairments, including photophobia and chronic eye disease, which were considered "severe." 

During an August 2008 comprehensive diabetic eye VA examination, the Veteran reported that he stopped working as a venture capitalist because he used to get "double vision" and shooting pain when exposed to bright lights.  He had a hard time focusing, seeing shadow/aura around objects, and getting headaches.  The examiner concluded that the Veteran's symptoms are legitimate and have affected his quality of life and ability to work.  Further, the examiner stated that this would be at least in part due to the Veteran's headaches. 

According to a VA eye conditions disability benefit questionnaire (DBQ) dated in September 2016, the examiner opined that the Veteran's photophobia impacts his ability to work causing difficulty to function in bright daylight and indoor bright lighting.  The examiner further noted that the Veteran has stopped reading and performing normal activities outdoors. 

According to a statement dated in December 2016 authored by Dr. D. A., the Veteran's treating optometrist, it was noted that the Veteran was on maximum medical therapy for control of his glaucoma and had "severe photophobia rendering him unable to work."  According to Dr. D. A., the Veteran should be rated as unemployable due to his photophobia as he was effectively incapacitated at least one-third of the time.  

In a July 2017 decision, the Board found that the evidence shows that the Veteran's frequent headaches resulting from the photophobia have resulted in the Veteran's inability to read, perform normal activities outdoors, and have impacted his work.  In this regard, the Board found that the evidence supports a finding that the Veteran's photophobia with residual headaches is productive of severe economic inadaptability warranting the maximum schedular criteria for photophobia with residual headaches under Diagnostic Code 8100.  

In a January 2018 VA 21-8940 Veterans Application for Increased Compensation, the Veteran reported that he last worked on May 1, 2001. 

Based on the foregoing, resolving any doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise to support the grant of entitlement to TDIU on an extraschedular basis.  As noted, the Director of Compensation and Pension Service denied an extraschedular rating for the Veteran's service-connected disabilities.  However, the Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  The Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and may assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  Therefore, based on the evidence as a whole, the Board finds that an extraschedular TDIU as a result of the Veteran's service-connected photophobia with residual headaches should be awarded as it is clearly that such disability precludes employability.    

ORDER

A TDIU on an extraschedular basis is granted.  



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


